In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00363-CV
     ___________________________

         CAROL POOL, Appellant

                      V.

          JAMES POOL, Appellee




  On Appeal from the 43rd District Court
         Parker County, Texas
      Trial Court No. CV11-1167


Before Wallach, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Based on pro se Appellant Carol Pool’s purported notice of restricted appeal,

which complains of orders in two trial court causes, this court docketed two separate

appeals: (1) appellate cause number 02-20-00362-CV 1 for Carol’s challenges to orders

in trial court cause number 18-765 and (2) this appeal for her challenge to the trial

court’s May 14, 2020 “Order Granting [James Pool’s] Motion to Compel Discovery”

in trial court cause number CV11-1167.

       Because we were concerned that we lack jurisdiction over the interlocutory

appeal of a discovery order, we notified Carol that the discovery order does not

appear to be a final judgment or an appealable interlocutory order. We informed her

that unless she or another party furnished this court with a response showing grounds

for continuing the appeal, we could dismiss this appeal for want of jurisdiction. See

Tex. R. App. 42.3(a), 43.2(f).

       Carol’s response indicates that she “never intended to perfect two separate

appeals under two different trial court case numbers” and that we “should set aside

[this appeal] as void ab initio and [a] nullity rather than toll dismissals.” Because we

lack jurisdiction over this appeal, we dismiss it.

       This court has appellate jurisdiction only of appeals from final judgments and

from interlocutory orders that the Texas Legislature has specified are immediately

       Appellate cause number 02-20-00362-CV remains pending. Pool v. Pool,
       1

No. 02-20-00362-CV (Tex. App.—Fort Worth filed Nov. 13, 2020).


                                             2
appealable. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex.

Civ. Prac. & Rem. Code Ann. § 51.014. An order granting a motion to compel

discovery is an interlocutory order that is not appealable until after a final judgment.

Clifton v. Burroughs, No. 2-08-404-CV, 2008 WL 5401489, at *2 (Tex. App.—Fort

Worth Dec. 23, 2008, no pet.) (per curiam) (mem. op.); see also Edwards v. Panda

Express Inc., No. 05-19-00715-CV, 2019 WL 4027082, at *1 (Tex. App.—Dallas Aug.

27, 2019, no pet.) (mem. op.).

       The trial court has not yet signed a final judgment in this matter. The

challenged interlocutory order compelling discovery is therefore not yet appealable.

Consequently, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).



                                                      Per Curiam

Delivered: February 4, 2021




                                           3